Title: James Madison to Richard D. Cutts, 12 September 1835
From: Madison, James
To: Cutts, Richard


                        
                            
                                Dear Richard
                            
                            
                                
                                     Montpellier
                                
                                Sept: 12th 1835.
                            
                        
                        I have received your letter of the 5th. instant in which you request my advice on the choice of a profession.
                        Observing your decided bias in favor of the Law, and not dissenting from it, I need only express the pleasure
                            with which find you so determined to aim at success, by distinguished qualifications for it—You will be apprized by
                            better counsellors than I am, that you will have so much to learn, after your arrival at the Bar, that you cannot diminish
                            it too much by the stock you will carry with you. This, at all times commendable, is particularly enforced by the present
                            condition and prospects of Country. The great and increasing number of our Universities, Colleges, Academies, and other seminaries are already
                            throwing out a Crop of educated youth, beyond the demand for them in the professions and pursuits requiring such
                            preparations.  This is likely to be more and more the case, giving to the few only, who distinguish themselves, the
                            expected rewards. 
                        I hope you are duly sensible of the value of the studies through which you have just passed, and of the
                            expediency of keeping them alive, by a collateral and incidental cultivation of them—Philosophy & Literature are
                            always a recreation and improvement, grateful to an unviciated mind; and it may be repeated with the oracular sanction of
                            Cicero, that there is no branch of knowledge which may not be involved in legal questions, or made to illustrate, or
                            embellish forensic discussions.
                        Allow me to close this brief answer to your letter, dictated in the crippled state of my health, with the
                            affectionate wish, that your career in life, whatever it may be, will, in every respect be such as to render it the
                            harbinger of a better.
                        
                            
                                James Madison
                            
                        
                    